I concur with the decision of the majority in this case but I would find that the following finding made by the trial court was not supported by the evidence: "Following the placement of Justice Cundiff outside his parent's home and notwithstanding reasonable case planning and diligent efforts by SCDHS to assist the parents to remedy the problems that initially caused the child to be placed outside the home, the parents have failed repeatedly and continually for a period of six months to substantially remedy the conditions causing the child to be placed outside the home."
Since the case sub judice was filed approximately two months prior to the permanent custody hearing, and since the child was removed from appellant's care approximately two months prior to the permanent custody hearing, appellant has not had six months to remedy parenting problems. Therefore, she could not have failed for six months to remedy those parenting problems which caused the child's removal in the case sub judice. I am aware that the "six month" language was removed from 2151.414 in September of 1996, but the trial court found that the evidence supported said finding. I do not find that the evidence supported that finding. However, the evidence is sufficient to support the other findings made by the trial court and those findings are sufficient to support the granting of permanent custody to the SCDHS.